Case 0:20-cv-60416-AMC Document 97-58 Entered on FLSD Docket 07/09/2021 Page 1 of 12




                    EXHIBIT 58
  Case 0:20-cv-60416-AMC Document 97-58 Entered on FLSD Docket 07/09/2021 Page 2 of 12


Josh Martin

From:                               Girish Chander
Sent:                               Friday, October 23, 2020 5:16 PM
To:                                 Amar Patel (C AND E);Brian Wilcox;Swaroopa Gollapalli;Abhishek Agrawal
                                    (CDM);Abhijeet Hatekar (MSTIC);James Patrick Dee
Cc:                                 Bruno Nowak;Christian Seifert
Subject:                            RE: [Case #:21167551] Tara from Premier Support - case has been brought to product
                                    group


I’m afraid I didn’t get all that…might be worth an internal call? @Brian Wilcox, can u please set up?
And then I suspect we need to prep for a call with Coke.
Thanks,
Girish.

From: Amar Patel (C AND E) <amarpa@microsoft.com>
Sent: Thursday, October 22, 2020 4:11 PM
To: Brian Wilcox <brwilcox@microsoft.com>; Swaroopa Gollapalli <Swaroopa.Gollapalli@microsoft.com>; Girish
Chander <gchander@microsoft.com>; Abhishek Agrawal (CDM) <abhiag@microsoft.com>; Abhijeet Hatekar (MSTIC)
<Abhijeet.Hatekar@microsoft.com>; James Patrick Dee <James.Dee@microsoft.com>
Cc: Bruno Nowak <bnowak@microsoft.com>; Christian Seifert <chriseif@microsoft.com>
Subject: RE: [Case #:21167551] Tara from Premier Support ‐ case has been brought to product group

+ @Abhijeet Hatekar (MSTIC) and @James Patrick Dee                   looks like the thread forked

From: Brian Wilcox <brwilcox@microsoft.com>
Sent: Tuesday, October 20, 2020 8:23 PM
To: Swaroopa Gollapalli <Swaroopa.Gollapalli@microsoft.com>; Girish Chander <gchander@microsoft.com>; Amar Patel
(C AND E) <amarpa@microsoft.com>; Abhishek Agrawal (CDM) <abhiag@microsoft.com>; Abhijeet Hatekar (MSTIC)
<Abhijeet.Hatekar@microsoft.com>
Cc: Bruno Nowak <bnowak@microsoft.com>; Christian Seifert <chriseif@microsoft.com>
Subject: RE: [Case #:21167551] Tara from Premier Support ‐ case has been brought to product group

I’ve discussed with the team, the short answer here is this is mostly incorrect. We do the head request to avoid burning
1 time links at time of click prior to sending to Sonar, but it sounds like we will still send it to Sonar at ToC always so this
is mostly a patient 0 problem where the rep check (not the detonation) can be evaded.

The long answer:
There are still some gaps in my knowledge as to all the potential scenarios but the good news is we when we send to
Sonar we will always send the original URL. I’m told we will always send clicked URLs to Sonar. If we send to Sonar I see
no reason why they wouldn’t catch it since they will use a GET request to process the content, assuming of course there
are not multiple layers of evasion taking place such as network, sandbox, captcha, etc. This would mean this is mostly a
patient 0 problem where the first click is vulnerable to evasion prior to the Sonar result being returned and propagated
through our service.

Taking the base scenario this would at minimally evade our rep check, but to reiterate I’m told we always send for
detonation regardless of what the HEAD request returns at ToC.

Known Evasions (of Rep)
   1. Returning 4XX/5XX to the HEAD and returning a malicious site to the GET
                                                                1
  Case 0:20-cv-60416-AMC Document 97-58 Entered on FLSD Docket 07/09/2021 Page 3 of 12

            a. Examples
                   i. HEAD ‐> attacker_url (404)
                  ii. GET ‐> attacker_url (200) where the page is a phishing page

    2. Returning a 3XX that redirects the HEAD request, destination of redirect returns a 2XX and is benign. Then
       serving the malicious page to a GET request.
           a. Examples
                    i. HEAD ‐> attacker_url (301) ‐> microsoft.com (200)
                   ii. GET ‐> attacker_url (200) where the page is a phishing page

I don’t believe the SafeLinks service does a GET today as this would open us up to both direct and indirect attacks.
    1. Anywhere we download and parse data is a potential risk, Sonar team is much better equipped to do this
         obviously. I believe the HEAD requests come from a privileged environment so compromise although unlikely
         could be very consequential.
    2. Returning some sort of DoS in response to the safe links server on a GET request
             a. Could be very large content
             b. Unsure if this is possible but maybe even an inverse of the Slowloris attack where the attacker triggers
                 many responses from one request, maintains many open connections with the requestee, triggers many
                 file downloads, etc.
                       i. If possible we would also risk being used for DDoS against others
             c. Should note it might be possible to chunk the get request or otherwise limit the size of the returned
                 content, but this would still trigger 1 time links

Any HEAD request including returning an eventual 2XX code could lead to at least evasion of rep, maybe evasion of
sending to Sonar, if the server software can craft one response to the HEAD request and a different one from the GET.
Doing so is trivial. The reason we do this isn’t because we don’t think it will be exploited or that it isn’t a valid scenario
(and I’m unsure who Coke spoke to that gave them that impression) but because a GET request burns 1 time links, and
can return an arbitrarily large amount of data as mentioned above.

Additionally due to security concerns I don’t think we could even initiate the GET from the boxes we use for the HEAD
request today so I’m guessing that factored into these discussions whenever they took place.

The most obvious solution here would be to painstakingly build a do not GET list of every URL path that is known to
contain 1 time links, potentially aided by a heuristic, or ML around this problem space to avoid doing GETs on those
whilst doing GETs on every other URL. This would need to be a new service independent of how we do HEAD requests
again due to the above security concerns.

Even with a pretty elaborate data study we should consider that this would be a very escalation prone effort as we’ve
seen preliminarily with the scrambling work. Additionally FPs for unsubscribe clicks will be worse than filtering FPs are
today since when unsubscribes happen it is with an external service so there are no resubscribe or other automatic
remediations we can offer the customer. There also is no easy way to report that an unsubscribe occurred, we probably
will also need a new feature in the report message / admin submission to report an unsubscribe.




‐‐‐
Brian Wilcox
Program Manager II – Advanced Threat Protection
LinkedIn | Github



                                                               2
  Case 0:20-cv-60416-AMC Document 97-58 Entered on FLSD Docket 07/09/2021 Page 4 of 12

From: Swaroopa Gollapalli <Swaroopa.Gollapalli@microsoft.com>
Sent: Tuesday, October 20, 2020 3:43 PM
To: Brian Wilcox <brwilcox@microsoft.com>; Girish Chander <gchander@microsoft.com>; Amar Patel (C AND E)
<amarpa@microsoft.com>; Abhishek Agrawal (CDM) <abhiag@microsoft.com>; Abhijeet Hatekar (MSTIC)
<Abhijeet.Hatekar@microsoft.com>
Cc: Bruno Nowak <bnowak@microsoft.com>; Christian Seifert <chriseif@microsoft.com>
Subject: RE: [Case #:21167551] Tara from Premier Support ‐ case has been brought to product group

+@Abhijeet Hatekar (MSTIC)
Looking into this on Sonar side as well.

From: Brian Wilcox <brwilcox@microsoft.com>
Sent: Tuesday, October 20, 2020 3:32 PM
To: Girish Chander <gchander@microsoft.com>; Amar Patel (C AND E) <amarpa@microsoft.com>; Abhishek Agrawal
(CDM) <abhiag@microsoft.com>; Swaroopa Gollapalli <Swaroopa.Gollapalli@microsoft.com>
Cc: Bruno Nowak <bnowak@microsoft.com>; Christian Seifert <chriseif@microsoft.com>
Subject: RE: [Case #:21167551] Tara from Premier Support ‐ case has been brought to product group

ACK, we can look into this.


‐‐‐
Brian Wilcox
Program Manager II – Advanced Threat Protection
LinkedIn | Github

From: Girish Chander <gchander@microsoft.com>
Sent: Tuesday, October 20, 2020 2:20 PM
To: Amar Patel (C AND E) <amarpa@microsoft.com>; Brian Wilcox <brwilcox@microsoft.com>; Abhishek Agrawal (CDM)
<abhiag@microsoft.com>; Swaroopa Gollapalli <Swaroopa.Gollapalli@microsoft.com>
Cc: Bruno Nowak <bnowak@microsoft.com>; Christian Seifert <chriseif@microsoft.com>
Subject: FW: [Case #:21167551] Tara from Premier Support ‐ case has been brought to product group

Hey folks,
Can you review this claim of bypassing OATP?

Thanks,
Girish.

From: Girish Chander
Sent: Tuesday, October 20, 2020 2:19 PM
To: Manoj Singh <Manoj.Singh@microsoft.com>; Bruno Nowak <bnowak@microsoft.com>; Jason Rogers
<jarogers@microsoft.com>
Cc: Amar Patel (C AND E) <amarpa@microsoft.com>; Brian Wilcox <brwilcox@microsoft.com>; Abhishek Agrawal (CDM)
<abhiag@microsoft.com>; Swaroopa Gollapalli <Swaroopa.Gollapalli@microsoft.com>
Subject: RE: [Case #:21167551] Tara from Premier Support ‐ case has been brought to product group

Thanks for raising Manoj!
Who have they been engaging with on this on the product side? Let me follow up offline with folks and get back.



                                                           3
  Case 0:20-cv-60416-AMC Document 97-58 Entered on FLSD Docket 07/09/2021 Page 5 of 12

From: Manoj Singh <Manoj.Singh@microsoft.com>
Sent: Tuesday, October 20, 2020 12:09 PM
To: Bruno Nowak <bnowak@microsoft.com>; Jason Rogers <jarogers@microsoft.com>; Girish Chander
<gchander@microsoft.com>
Subject: FW: [Case #:21167551] Tara from Premier Support ‐ case has been brought to product group

@Bruno Nowak/@Girish Chander/@Jason Rogers
The Coca‐Cola Company has been doing their pilot on Proof Point to see if it is better than O365‐ATP and if they should
change to Proof Point.

Below is what the found about gaps in O365‐ATP.

Is this known?? What do you recommend as next step?

Thanks
Manoj



From: Manoj Singh
Sent: Tuesday, October 20, 2020 2:50 PM
To: David Noren <dnoren@coca‐cola.com>
Cc: Lenar Molden <Lenar.Molden@microsoft.com>; Warwick Hutton [C] <whutton@coca‐cola.com>; Hunter Brumelow
<hbrumelow@coca‐cola.com>; debenz <debenz@coca‐cola.com>
Subject: RE: [Case #:21167551] Tara from Premier Support ‐ case has been brought to product group

Hi David
Thank you for bringing this up.
I have not followed the support ticket but will directly escalate this to the product team.

I will come back to you in next couple of days with specific set of actions.

Thanks
Manoj

From: David Noren <dnoren@coca‐cola.com>
Sent: Tuesday, October 20, 2020 2:14 PM
To: Manoj Singh <Manoj.Singh@microsoft.com>
Cc: Lenar Molden <Lenar.Molden@microsoft.com>; Warwick Hutton [C] <whutton@coca‐cola.com>; Hunter Brumelow
<hbrumelow@coca‐cola.com>; debenz <debenz@coca‐cola.com>
Subject: [EXTERNAL] RE: [Case #:21167551] Tara from Premier Support ‐ case has been brought to product group

Manoj,

Hunter and I just wrapped up with the support team on this. It was disappointing to hear that the Office ATP product
team essentially stated that “the product will always have gaps if red teaming is done against it, and we will not be fixing
these issues”.

It is disappointing that it is possible to bypass Office ATP safe links scanning by simply returning a 4xx or 5xx HTTP error
for any inbound HEAD requests while accepting GET requests (what web browsers send), and that the product team
doesn’t think this is something attackers will exploit. And yet, attacker toolkits have this knowledge baked in already and
phishing page generators, such as Social Engineering Toolkit, do this by default.

                                                              4
  Case 0:20-cv-60416-AMC Document 97-58 Entered on FLSD Docket 07/09/2021 Page 6 of 12


Premiere support said they will issue specific resolution notes to our CSAM, so I’m sure in these details, it will be
possible to see the exact response from the product team.

Thanks
‐‐David



                                                   Classified ‐ Confidential
From: David Noren
Sent: Wednesday, October 7, 2020 9:45 AM
To: Manoj Singh <Manoj.Singh@microsoft.com>
Cc: Lenar Molden <Lenar.Molden@microsoft.com>
Subject: FW: [Case #:21167551] Tara from Premier Support ‐ case has been brought to product group

Manoj, just FYI this has been open for a while. Lenar has helped keep it moving. Just FYI that, if ProofPoint vs. Office ATP
gets more visibility inside TCCC (which it will soon), this will be one example that I’ll have to reference regarding the
O365 ATP product having some gaps.

Per the last QBR, I think Sam and Neeraj sort of acknowledged we are where we are when it comes to O365 ATP overall.
Just want to provide this as a heads‐up.

Thanks
‐‐David


                                                   Classified ‐ Confidential
From: Hunter Brumelow <hbrumelow@coca‐cola.com>
Sent: Wednesday, October 7, 2020 9:29 AM
To: Microsoft Premier Support <mspsup@microsoft.com>; David Noren <dnoren@coca‐cola.com>
Cc: Lenar Molden <Lenar.Molden@microsoft.com>; Shalini V R (Accenture) <v‐shvr@microsoft.com>
Subject: RE: [Case #:21167551] Tara from Premier Support ‐ case has been brought to product group

Hey Keith!

Is there any update for this ticket?

BR,

Hunter Brumelow                   The Coca-Cola Company               hbrumelow@coca-cola.com
Cybersecurity Analyst             One Coca-Cola Plaza                 M: +01 470-217-4065
Information Risk Management Atlanta, GA 30313




                                                   Classified ‐ Confidential
From: Microsoft Premier Support <mspsup@microsoft.com>
Sent: Thursday, September 3, 2020 1:47 PM
To: Hunter Brumelow <hbrumelow@coca‐cola.com>; David Noren <dnoren@coca‐cola.com>

                                                              5
                    Case 0:20-cv-60416-AMC Document 97-58 Entered on FLSD Docket 07/09/2021 Page 7 of 12

Cc: Lenar Molden <Lenar.Molden@microsoft.com>; Shalini V R (Accenture) <v‐shvr@microsoft.com>
Subject: [Case #:21167551] Tara from Premier Support ‐ case has been brought to product group

ATTENTION: This email was sent from outside the company. Do not click links or open files unless you know it is safe. Forward
malicious emails to phish@coca-cola.com.


## Please type your reply above this line ##

Title: Office ATP SafeLinks only sending HEAD requests, not GET requests




                                               The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




Your request (21167551) has been updated. To add additional comments, please reply to this email.




                         
                                                                                                                                               Keith (Microsoft)
                                                                                                                                               Thursday, September 3, 2020 5:46 PM GMT
                                                                                                                                               Hello Hunter,
                                                                                                                                               Thank you for responding! We were able to reproduce this issue on the backend, We will review all this
                                                                                                                                               information and provide an update once available. I hope you have a wonderful day!

                                                                                                                                               Best regards and thanks,
                                                                                                                                               Keith Lowder
                                                                                                                                               v‐kelowd@microsoft.com
                                                                                                                                               Microsoft 365 Premier Support Engineer
                                                                                                                                               Working Hours: Monday ‐ Thursday: 6:00 AM ‐ 3:00 PM EDT; Friday: 8:00 AM ‐ 5:00 PM EDT
                                                                                                                                               Management Team: Email: psdmt@microsoft.com



                         
                                                                                                                                               hbrumelow@coca‐cola.com (The Coca‐Cola Company)
                                                                                                                                               Thursday, September 3, 2020 5:26 PM GMT
                                                                                                                                               Hey Keith,

                                                                                                                                               Sorry for the delay! I was able to collect the requested data and have uploaded it. Please make sure to look at th

                                                                                                                                               Have you been able to replicate these results on your end? We’re still observing that the domain is blocked afte

                                                                                                                                               Looking forward to hearing back!

                                                                                                                                               BR,


                                                                                                                                               Hunter Brumelow                                              The Coca-Cola Company   hbrumelow@coca-cola.com
                                                                                                                                               Cybersecurity Analyst                                        One Coca-Cola Plaza     M: +01 470-217-4065
                                                                                                                                               Information Risk Management Atlanta, GA 30313




                                                                                                                                                                                                                                                    Classified - Confidential


                                                                                                                                               Keith (Microsoft)
                                                                                                                                                                                                                         6
Case 0:20-cv-60416-AMC Document 97-58 Entered on FLSD Docket 07/09/2021 Page 8 of 12

      Thursday, September 3, 2020 11:27 AM GMT
      Hello Hunter, David,
      I hope that your day is going well! I am checking to see if you had a chance to collect the information
      requested or if you need a little more time?

      I will reach out to your tenant's Customer Success Account Manager to try and get some traction on this
      issue.

     I am available for a phone call or Teams meeting today if you can share your availability. I hope you have a
      wonderful day and we look forward to your response!

      Best regards and thanks,
      Keith Lowder
      v‐kelowd@microsoft.com
      Microsoft 365 Premier Support Engineer
      Working Hours: Monday ‐ Thursday: 6:00 AM ‐ 3:00 PM EDT; Friday: 8:00 AM ‐ 5:00 PM EDT
      Management Team: Email: psdmt@microsoft.com




      Keith (Microsoft)
      Wednesday, September 2, 2020 11:11 AM GMT
      Hello Hunter, David,
      I hope that your day is going well! I am checking to see if you had a chance to collect the information
      requested or if you need a little more time? I am available for a phone call or Teams meeting today if you
      can share your availability. I hope you have a wonderful day and we look forward to your response!

      Best regards and thanks,
      Keith Lowder
      v‐kelowd@microsoft.com
      Microsoft 365 Premier Support Engineer
      Working Hours: Monday ‐ Thursday: 6:00 AM ‐ 3:00 PM EDT; Friday: 8:00 AM ‐ 5:00 PM EDT
      Management Team: Email: psdmt@microsoft.com




     MicrosoftExchange329e71ec88ae4615bbc36ab6ce41109e@service.microsoft.com (The Coca‐Cola Company)
     Wednesday, September 2, 2020 10:50 AM GMT
     Delivery has failed to these recipients or groups:

     lemolden@microsoft.co (lemolden@microsoft.co)
     Your message couldn't be delivered. Despite repeated attempts to contact the recipient's email syste

     Contact the recipient by some other means (by phone, for example) and ask them to tell their email a
     the only one who can fix this problem.

     For more information and tips to fix this issue see this article: https://go.microsoft.com/fwlink/?LinkId=




                                                      7
Case 0:20-cv-60416-AMC Document 97-58 Entered on FLSD Docket 07/09/2021 Page 9 of 12

     Diagnostic information for administrators:

     Generating server: SN6PR2101MB1792.namprd21.prod.outlook.com
     Receiving server: SN6PR2101MB1792.namprd21.prod.outlook.com

     lemolden@microsoft.co
     9/2/2020 10:47:51 AM - Server at SN6PR2101MB1792.namprd21.prod.outlook.com returned '550 5.4.300 Message expir
     [DM6NAM10FT012.eop-nam10.prod.protection.outlook.com](Socket error code 10061)'
     9/2/2020 10:39:03 AM - Server at microsoft.co (40.113.200.201) returned '451 4.4.396 Frontend host responded with e
     nam10.prod.protection.outlook.com](Socket error code 10061)'

     Original message headers:

     Received: from SN6PR2101MB1102.namprd21.prod.outlook.com (2603:10b6:805:6::27)
      by SN6PR2101MB1792.namprd21.prod.outlook.com (2603:10b6:805:2::27) with
      Microsoft SMTP Server (version=TLS1_2,
      cipher=TLS_ECDHE_RSA_WITH_AES_256_GCM_SHA384) id 15.20.3370.1; Tue, 1 Sep
      2020 22:27:18 +0000
     ARC-Seal: i=1; a=rsa-sha256; s=arcselector9901; d=microsoft.com; cv=none;

     b=O6jXnWjWvj1NjxLmb7+LuJMYF9Osa+lYTPKI1cZ6D4qz2zMImeQZutGFktJCRow2ZzFFzwROWex313+gdQpIN7X
     ETYgRjYznzxShQL0AmhTtI38e0CJDkR8tgE4fh5EI1WzqZOwYFKBKeGxhwBef4UCEDPBrnm3YYl392tpfNDqB7Vg=
     ARC-Message-Signature: i=1; a=rsa-sha256; c=relaxed/relaxed; d=microsoft.com;
      s=arcselector9901;
      h=From:Date:Subject:Message-ID:Content-Type:MIME-Version:X-MS-Exchange-SenderADCheck;
      bh=KZsJA3ichgfvINJfX4NHgufu1mvxQ0UPiQiOPRPznKs=;

     b=LB61nIrAamCKLXZcJFx79TYQGnKsAH0cksIqNcT8pdXFTHgFLxcR6ZjMwLqlcl5dzeJsHePL3eLBecDGDU44QcC
     aEB7MqxsjvzLN7laJ5XoNOXbLGx+urI43kPg1+/6bCba0ThfuoqJk/6LLV/sPnHXm9cS+XJ/Ms31prgaQCqxt2cw=
     ARC-Authentication-Results: i=1; mx.microsoft.com 1; spf=pass
      smtp.mailfrom=microsoft.com; dmarc=pass action=none
      header.from=microsoft.com; dkim=pass header.d=microsoft.com; arc=none
     DKIM-Signature: v=1; a=rsa-sha256; c=relaxed/relaxed; d=microsoft.com;
      s=selector2;
      h=From:Date:Subject:Message-ID:Content-Type:MIME-Version:X-MS-Exchange-SenderADCheck;
      bh=KZsJA3ichgfvINJfX4NHgufu1mvxQ0UPiQiOPRPznKs=;
      b=SBbOjKo4mrFhlIYpJYKbqgLHOuonhH2eXemaMKiEFUshaEEFs3xs1pKkyNeCXXoc+wZ0GxNSkJ7mYbpZ8o08qC
     Received: from SN6PR2101MB1039.namprd21.prod.outlook.com (2603:10b6:805:6::12)
      by SN6PR2101MB1102.namprd21.prod.outlook.com (2603:10b6:805:6::27) with
      Microsoft SMTP Server (version=TLS1_2,
      cipher=TLS_ECDHE_RSA_WITH_AES_256_GCM_SHA384) id 15.20.3348.4; Tue, 1 Sep
      2020 10:47:50 +0000
     Received: from SN6PR2101MB1039.namprd21.prod.outlook.com
      ([fe80::c81c:8865:2be3:981]) by SN6PR2101MB1039.namprd21.prod.outlook.com
      ([fe80::c81c:8865:2be3:981%6]) with mapi id 15.20.3326.025; Tue, 1 Sep 2020
      10:47:50 +0000
     From: Microsoft Premier Support <mspsup@microsoft.com>
     To: David Noren <dnoren@coca-cola.com>, "Shalini V R (Accenture)"
             <v-shvr@microsoft.com>, Hunter Brumelow <hbrumelow@coca-cola.com>
     CC: "lemolden@microsoft.co" <lemolden@microsoft.co>
     Subject: [Case #:21167551] Tara from Premier Support - case has been brought
      to product group
     Thread-Topic: [Case #:21167551] Tara from Premier Support - case has been
      brought to product group
     Thread-Index: AQHWgE1WsNQz1R1wXEiK4HRIis3GFQ==
     Date: Tue, 1 Sep 2020 10:47:50 +0000
     Message-ID: <SN6PR2101MB1039243FB7F996F17FACB500D92E0@SN6PR2101MB1039.namprd21.prod.outlo
     Accept-Language: en-US
     Content-Language: en-US

                                                    8
Case 0:20-cv-60416-AMC Document 97-58 Entered on FLSD Docket 07/09/2021 Page 10 of
                                      12
     X-MS-Has-Attach:
     X-MS-TNEF-Correlator:
     authentication-results: coca-cola.com; dkim=none (message not signed)
      header.d=none;coca-cola.com; dmarc=none action=none
      header.from=microsoft.com;
     x-originating-ip: [104.42.48.210]
     x-ms-publictraffictype: Email
     x-ms-office365-filtering-ht: Tenant
     x-ms-office365-filtering-correlation-id: faed7792-f916-4481-9caf-08d84e647912
     x-ms-traffictypediagnostic: SN6PR2101MB1102:|SN6PR2101MB1792:
     x-ms-exchange-transport-forked: True
     x-ld-processed: 72f988bf-86f1-41af-91ab-2d7cd011db47,ExtAddr
     x-microsoft-antispam-prvs: <SN6PR2101MB1102A0CA1F99E39CD0D26802D92E0@SN6PR2101MB1102.namp
     x-ms-oob-tlc-oobclassifiers: OLM:1201;
     x-ms-exchange-senderadcheck: 1
     x-microsoft-antispam: BCL:0;
     x-microsoft-antispam-message-info:
     CvUkN8CAQypLKuPDjQyXjCTABCMKpEMBbsZttcVfW3ABCj3JagBXXjfYecidM47mjeXZtPBkBlAPgGrpxvEcxvpdU
     PsH3qWBJVp9bpLKnXFdxglCp+olbxttRuAMSHfDLy/UCDOipLjqc4uysaNSCNxWHjCCnjkZLzJaa+sq+G+QVTj+M1
     x-forefront-antispam-report:
     CIP:255.255.255.255;CTRY:;LANG:en;SCL:1;SRV:;IPV:NLI;SFV:NSPM;H:SN6PR2101MB1039.namprd21.
     6002)(186003)(55016002)(52536014)(8676002)(82960400001)(8990500004)(26005)(82950400001)(9
     01)(66946007)(66476007)(296002)(91956017)(30864003)(559001)(579004);DIR:OUT;SFP:1102;
     x-ms-exchange-antispam-messagedata:
     xS28vPKtQqx0nfXVrjEeLGZv6XbFrBWwYDBnZbCAr6dmYqkA5clpAjvMg4c4/L0pv3Y54o5bKuHRNB/DcYqRJzqVE
     zhVsknscGq7eEm5aLuPPeAPy7co9SbKoJNmB8rS5XlDRbk9nwGtLT6kA3S/ulaNEZNCZmTNizKXY7+Kx637Y4EYlT
     SYPd//KUfBfVqIOEbe3EhSkFD/uj0C4phO2uIXpV8R0SdoRgv7zq08duOXvmCrGZgvapRfDT3v+ecNwT6N6eZA1wN
     Content-Type: multipart/alternative;
          boundary="_000_SN6PR2101MB1039243FB7F996F17FACB500D92E0SN6PR2101MB1039_"
     MIME-Version: 1.0
     X-MS-Exchange-CrossTenant-AuthAs: Internal
     X-MS-Exchange-CrossTenant-AuthSource: SN6PR2101MB1039.namprd21.prod.outlook.com
     X-MS-Exchange-CrossTenant-Network-Message-Id: faed7792-f916-4481-9caf-08d84e647912
     X-MS-Exchange-CrossTenant-originalarrivaltime: 01 Sep 2020 10:47:50.7034
      (UTC)
     X-MS-Exchange-CrossTenant-fromentityheader: Hosted
     X-MS-Exchange-CrossTenant-id: 72f988bf-86f1-41af-91ab-2d7cd011db47
     X-MS-Exchange-CrossTenant-mailboxtype: HOSTED
     X-MS-Exchange-CrossTenant-userprincipalname: 1ua6KI6cFO94t6LCTF6+6Ga8idC/2y6Sym9dOv+Y2CjF
     X-MS-Exchange-Transport-CrossTenantHeadersStamped: SN6PR2101MB1102
     Return-Path: mspsup@microsoft.com
     X-OriginatorOrg: microsoft.com




     Keith (Microsoft)
     Tuesday, September 1, 2020 10:47 AM GMT
     Hello Hunter,
     Thank you for responding! We look forward to your response. Let us know if anything changes or if you
     have any additional questions. I hope you have a wonderful day!

     Best regards and thanks,
     Keith Lowder
     v‐kelowd@microsoft.com
     Microsoft 365 Premier Support Engineer
     Working Hours: Monday ‐ Thursday: 6:00 AM ‐ 3:00 PM EDT; Friday: 8:00 AM ‐ 5:00 PM EDT
     Management Team: Email: psdmt@microsoft.com

     hbrumelow@coca‐cola.com (The Coca‐Cola Company)
                                                   9
Case 0:20-cv-60416-AMC Document 97-58 Entered on FLSD Docket 07/09/2021 Page 11 of
                                      12
     Monday, August 31, 2020 8:26 PM GMT
     Hey Keith!

     I’m working on getting that data right now. We’re having some issues with our testing setup, so it might be tom
     soon as I have it!

     I apologize for any inconvenience!


    BR,

     Hunter Brumelow                  The Coca-Cola Company            hbrumelow@coca-cola.com
     Cybersecurity Analyst            One Coca-Cola Plaza              M: +01 470-217-4065
     Information Risk Management Atlanta, GA 30313




                                                                                          Classified - Confidential




     Keith (Microsoft)
     Monday, August 31, 2020 1:10 PM GMT
     Hello David,
     This is Keith with Microsoft Premier Support and I am reaching out to see if we can arrange a call to collect
     a fresh reproduction of this issue including a new message trace including all logs and a Fiddler trace. I
     should have availability in the afternoon unless you can gather this information sooner. Please upload any
     files to the following link and let us know once uploaded. I hope you have a wonderful day and we look
     forward to your response!

     Best regards and thanks,
     Keith Lowder
     v‐kelowd@microsoft.com
     Microsoft 365 Premier Support Engineer
     Working Hours: Monday ‐ Thursday: 6:00 AM ‐ 3:00 PM EDT; Friday: 8:00 AM ‐ 5:00 PM EDT
     Management Team: Email: psdmt@microsoft.com




     Tara (Microsoft)
     Wednesday, August 26, 2020 12:45 AM GMT
     Hello David,

     We are waiting on the product group for comment on this.

     Kind regards,
     Tara Doherty
     Microsoft 365 Premier Support Engineer
     Hours: Mon-Fri 12:00pm - 9:00pm EST
     Contact email: v-tadohe@microsoft.com
     Management Team: psdmt@microsoft.com



                                                     10
                             Case 0:20-cv-60416-AMC Document 97-58 Entered on FLSD Docket 07/09/2021 Page 12 of
                                                                   12

                       
                                                    Tara (Microsoft)
                                                    Monday, August 24, 2020 11:12 PM GMT
                                                    Hello David,

                                                    Hope all is well. Our case is with the product group currently.

                                                    Kind regards,
                                                    Tara Doherty
                                                    Microsoft 365 Premier Support Engineer
                                                    Hours: Mon-Fri 12:00pm - 9:00pm EST
                                                    Contact email: v-tadohe@microsoft.com
                                                    Management Team: psdmt@microsoft.com



                       
                                                    Tara (Microsoft)
                                                    Friday, August 21, 2020 8:51 PM GMT
                                                    Hello all,

                                                    The weekend is almost here. I have good news our case has been requests for comment by the product
                                                    group team responsible for our product. I am very excited to get their take on this. I will keep you posted.

                                                    Kind regards,
                                                    Tara Doherty
                                                    Microsoft 365 Premier Support Engineer
                                                    Hours: Mon-Fri 12:00pm - 9:00pm EST
                                                    Contact email: v-tadohe@microsoft.com
                                                    Management Team: psdmt@microsoft.com
Tracking ID: 34f97e6c-060f-48a1-a1a5-edc40977c3fb




CONFIDENTIALITY NOTICE
NOTICE: This message is intended for the use of the individual or entity to which it is addressed and may contain information that is confidential, privileged and
exempt from disclosure under applicable law. If the reader of this message is not the intended recipient, you are hereby notified that any printing, copying,
dissemination, distribution, disclosure or forwarding of this communication is strictly prohibited. If you have received this communication in error, please contact the
sender immediately and delete it from your system. Thank You.




                                                                                                     11
